


Exhibit 10.22

 

INDEMNITY AGREEMENT

 

This Agreement made and entered into as of this 12th day of June, 2012, by and
between ZaZa Energy Corporation, a Delaware corporation (the “Company”), and
                           (“Indemnitee”), who is currently serving the Company
in the capacity of a director and/or officer thereof;

 

W I T N E S S E T H:

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware,
the Restated Certificate of Incorporation of the Company and the Bylaws of the
Company, which set forth certain provisions relating to the mandatory and
permissive indemnification of, and advancement of expenses to, officers and
directors (among others) of a Delaware corporation by such corporation, are
specifically not exclusive of other rights to which those indemnified thereunder
may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise; and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is not only reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

1.     Definitions.   As used in this Agreement:

 

(a)   “Entity” shall mean any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan, organization, or other
legal entity.

 

(b)   The term “Expenses” includes, without limitation, all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in, or otherwise involved in, a Proceeding.  Should
any payments by the Company under this Agreement be determined to be subject to
any federal, state or local income or excise tax, Expenses will also include
such amounts as are necessary to place Indemnitee in the same after-tax
position, after giving effect to all applicable taxes, Indemnitee would have
been in had such tax not have been determined to apply to those payments. 
Expenses also shall include (i) Expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent and (ii) Expenses incurred by Indemnitee in

 

--------------------------------------------------------------------------------


 

connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise.

 

(c)   “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.  The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(d)   “Proceeding” shall mean any threatened, pending or completed action, suit,
or proceeding, whether civil, criminal, administrative, arbitrative or
investigative, any appeal in such an action, suit, or proceeding, and any
inquiry or investigation that could lead to such an action, suit or proceeding
irrespective of the initiator thereof.  The final disposition of a Proceeding
shall be as determined by a settlement or the judgment of a court or other
investigative or administrative body.  The Board of Directors shall not make a
determination as to the final disposition of a Proceeding.

 

(e)   References to “fines” shall include any (i) excise taxes assessed with
respect to any employee benefit plan and (ii) penalties; references to “serving
at the request of the Company” shall include any service as a director, officer,
trustee, general partner, managing member, fiduciary, employee or agent which
imposes duties on, or involves services by, such director, officer, trustee,
general partner, managing member, fiduciary, employee or agent with respect to
an Entity; and a person who acts in good faith and in a manner he reasonably
believed to be in the interest of the Entity shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

(f)    For purposes of this Agreement, “serving at the request of the Company”
as a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent shall mean (1) an officer or director is serving or has served
as a trustee, general partner, managing member, fiduciary, employee or agent of
a Subsidiary or (2) such officer or director is serving or has served as
trustee, general partner, managing member, fiduciary, employee or agent of an
Entity at the specific request and approval of the Board.

 

(g)   “Subsidiary” shall mean any Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital or other voting equity
interests of such corporation,

 

2

--------------------------------------------------------------------------------


 

partnership, limited liability company, joint venture or other Entity, or
(B) 50% or more of the outstanding voting capital stock or other voting equity
interests of such corporation, partnership, limited liability company, joint
venture or other Entity. Notwithstanding the foregoing, an Entity will be deemed
a Subsidiary of the Company for the purposes of this Agreement if the Company
is, directly or indirectly, the single largest equity holder of such Entity.

 

2.     Indemnity in Third Party Proceedings.   The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is
a party to or is threatened to be made a party to or is otherwise involved in
any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a director and/or officer of the Company, or is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent, against all Expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by Indemnitee (or on his
behalf) in connection with such Proceeding or any claim, issue or matter
therein, provided it is determined pursuant to Section 7 of this Agreement or by
the court having jurisdiction in the matter, that Indemnitee acted in good faith
and in a manner that he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, had no
reasonable cause to believe his conduct was unlawful.  The termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal Proceeding, had
no reasonable cause to believe that his conduct was unlawful.  Indemnitee shall
have the right to employ Indemnitee’s own legal counsel in any Proceeding for
which indemnification is available under this Section 2.

 

3.     Indemnity in Proceedings By or In the Right of the Company.   The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is a party to or is threatened to be made a party to or otherwise
involved in any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent, against all Expenses actually and reasonably
incurred by Indemnitee (or on his behalf) in connection with such Proceeding
provided it is determined pursuant to Section 7 of this Agreement or by the
court having jurisdiction in the matter, that Indemnitee acted in good faith and
in a manner that he reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged in final disposition to be liable to the Company unless
and only to the extent that the Delaware Court of Chancery or the court in which
such Proceeding was brought or is pending, shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the Delaware Court of Chancery or such other court shall deem
proper.  Indemnitee shall have the right to employ Indemnitee’s own legal
counsel in any Proceeding for which indemnification is available under this
Section 3.

 

3

--------------------------------------------------------------------------------


 

4.     Indemnification for Expenses of a Witness.   Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent, a witness in any
Proceeding to which Indemnitee is not a party, he shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee (or on his behalf)
in connection therewith.

 

5.     Indemnification for Expenses of Successful Party.   Notwithstanding any
other provision of this Agreement to the contrary, to the extent that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Sections 2 and/or 3 of this Agreement, or in defense of any
claim, issue or matter therein, including dismissal with or without
prejudice, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee (or on his behalf) in connection therewith. 
If Indemnitee is not wholly successful in any Proceeding referred to in Sections
2 and/or 3 of this Agreement, but is successful on the merits or otherwise
(including dismissal with or without prejudice) as to one or more, but less than
all claims, issues or matters therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee (or on his behalf) in connection with each
successfully resolved claim, issue or matter.  For purposes of this Section 5,
and without limitation, the termination of any claim, issue or matter in any
Proceeding referred to in Sections 2 and/or 3 of this Agreement by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

6.     Advances of Expenses.   To the fullest extent permitted by applicable
law, the Expenses incurred by Indemnitee pursuant to Sections 2 and/or 3 of this
Agreement in connection with any Proceeding or any claim, issue or matter
therein shall be paid by the Company currently and in advance of the final
disposition of such Proceeding or any claim, issue or matter therein no later
than 10 days after receipt by the Company of a request for an Expense
advancement with appropriate documentation.  The undersigned Indemnitee hereby
undertakes to repay the advanced Expenses to the Company to the extent that it
is ultimately determined pursuant to Section 7, or, in the event the Indemnitee
elects to pursue other remedies pursuant to Section 9, that the undersigned
Indemnitee is not entitled to be indemnified therefor by the Company.  This
agreement of Indemnitee to repay is unsecured and interest free.

 

7.     Procedure for Determination of Entitlement to Indemnification.

 

(a)   To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request.

 

(b)   Upon written request by Indemnitee for indemnification pursuant to this
Agreement, a determination, if required by Independent Counsel in a written
opinion to the Board of Directors of the Company, a copy of which shall be
delivered to Indemnitee; shall be obtained by the Company at its expense; and,
if it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 10 days after such determination.  Any costs
or expenses (including attorneys’ fees and

 

4

--------------------------------------------------------------------------------


 

disbursements) incurred by Indemnitee in cooperating with the person, persons or
entity making the determination discussed in this Section 7(b) with respect to
Indemnitee’s entitlement to indemnification, shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(c)   The Independent Counsel shall be selected by Indemnitee and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected.  The Company may, within 10 days after such
written notice of selection shall have been given, deliver to the Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to
Section 7(b) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Delaware Court of
Chancery or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Court or by such other person as the Court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 7(a) hereof.

 

(d)   Indemnitee will be deemed a party to a Proceeding for all purposes hereof
if Indemnitee is named as a defendant or respondent in a complaint or petition
for relief in that Proceeding, regardless of whether Indemnitee is ever served
with process or makes an appearance in that Proceeding.

 

8.     Presumptions and Effect of Certain Provisions.

 

(a)   In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 7(a) of this Agreement, and the Company shall have the burden of proof
in overcoming such presumption by clear and convincing evidence.  Neither the
failure of the Independent Counsel to have made a determination prior to the
commencement of such action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Independent Counsel that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

5

--------------------------------------------------------------------------------


 

(b)   If the Independent Counsel shall not have made a determination within 30
days after receipt by the Company of notice therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification.

 

(c)   For purposes of any determination of whether Indemnitee acted in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal
Proceeding, Indemnitee had no reasonable cause to believe his conduct was
unlawful (collectively, “Good Faith”), Indemnitee shall be deemed to have acted
in Good Faith if Indemnitee’s action is based on the records or books of account
of the Company and any other Entity of which Indemnitee is or was serving at the
request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent or information, opinions, reports
or statements, including financial statements and other financial information,
concerning the Company and any other Entity of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent or any other person which
were prepared or supplied to Indemnitee by: (i) one or more officers or
employees of the Company and any Entity of which Indemnitee is or was serving at
the request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent; (ii) appraisers, engineers,
investment bankers, legal counsel or other persons as to matters Indemnitee
reasonably believed were within the professional or expert competence of those
persons; and (iii) any committee of the Board of Directors or equivalent
managing body of the Company and any other Entity of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent of which Indemnitee is or
was, at the relevant time, not a member.  The provisions of this
Section 8(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(d)   The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company and any other Entity of which Indemnitee is or
was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

9.     Remedies of Indemnitee.

 

(a)   In the event that (i) a determination is made pursuant to Section 7(b) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 7(b) of this Agreement within the time
period provided in Section 8(b) after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4, Section 5, the last sentence of Section 7(b), or the last sentence of
Section 1(b) of this Agreement within 10 days after receipt by the Company of a
written request therefor, or (v) payment of indemnification pursuant to

 

6

--------------------------------------------------------------------------------


 

Section 2 or Section 3 of this Agreement is not made within 10 days after a
determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Delaware
Court of Chancery of his entitlement to such indemnification or advancement of
Expenses and appeals therefrom, concluding in a final and non-appealable
judgment by the Delaware Supreme Court.  The Board of Directors shall not make a
determination as to the final disposition of such adjudication.  The Company
shall not oppose Indemnitee’s right to seek any such adjudication.

 

(b)   In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 9
shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.

 

(c)   If a determination shall have been made pursuant to Section 7(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 9, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d)   In the event that Indemnitee, pursuant to this Section 9, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any and all expenses (of the types
described in the definition of Expenses in Section 1(b) of this Agreement)
actually and reasonably incurred by him in such judicial adjudication regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification as long as such adjudication is brought in good faith by
Indemnitee.

 

(e)   The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 9 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

10.  Settlement.  The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability or any matters that are the subject of
such Proceeding and an acknowledgement that Indemnitee denies all wrongdoing in
connection with such matters.  The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which shall not be unreasonably withheld.

 

7

--------------------------------------------------------------------------------

 

 

11.  Indemnification and Advancement of Expenses Under this Agreement Not
Exclusive; Survival of Rights.   The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate of Incorporation or Bylaws of the Company, any other agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal.  To the extent
that a change in the General Corporation Law of the State of Delaware, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Certificate of
Incorporation of the Company and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change, and this Agreement shall be deemed to cover such
greater benefits afforded by such change.  No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise. 
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

12.  Partial Indemnification.   If Indemnitee is entitled under any provision of
this Agreement to indemnification or to receive advancement by the Company for a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee (or on his behalf) in
connection with such Proceeding, or any claim, issue or matter therein, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

13.  Rights Continued.   The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company and shall inure to the benefit of Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

14.  No Construction as an Employment Agreement or Any Other Commitment.  
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ or as an officer of the Company or any of its
subsidiaries, if Indemnitee currently serves as an officer of the Company, or to
be renominated or reelected as a director of the Company, if Indemnitee
currently serves as a director of the Company.

 

15.  Liability Insurance.   To the extent the Company maintains an insurance
policy or policies providing liability insurance for directors, officers,
trustees, general partners, managing members, fiduciaries, employees or agents
of the Company or any other Entity which such person serves at the request of
the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms, to the maximum extent of the coverage
available for any director, officer, trustee, general partner, managing member,
fiduciary, employee or agent under such policy or policies.

 

8

--------------------------------------------------------------------------------


 

16.  No Duplication of Payments.   The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if, and to the extent that, Indemnitee has otherwise actually received
such payment under any contract, agreement or insurance policy, the Certificate
of Incorporation or Bylaws of the Company, or otherwise.

 

17.  Subrogation.   In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including without limitation the
execution of such documents as may be necessary to enable the Company
effectively to bring suit to enforce such rights.

 

18.  Exceptions.   Notwithstanding any other provision in this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement, to
(i) indemnify or advance Expenses to Indemnitee with respect to any claim, issue
or matter therein, brought or made by Indemnitee by way of claim (unless
authorized by the majority of the non-interested independent directors on the
Board of Directors, even if not a quorum), cross-claim, counter claim or the
like, (ii) indemnify or advance Expenses to Indemnitee with respect to any
Proceeding ongoing as of the date hereof or (iii) indemnify Indemnitee with
respect to any Proceeding in which final judgment is rendered against Indemnitee
for an accounting of profits made from the purchase and sale or the sale and
purchase by Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Act.

 

19.  Notices.   Any notice or other communication required or permitted to be
given or made to the Company or Indemnitee pursuant to this Agreement shall be
given if made in writing and deposited in the United States mail, with postage
thereon prepaid, addressed to the person to whom such notice or communication is
directed at the address of such person on the records of the Company, and such
notice or communication shall be deemed given or made at the time when the same
shall be so deposited in the United States mail.  Any such notice or
communication to the Company shall be addressed to the Secretary of the Company.

 

20.  Contractual Rights.   The right to be indemnified or to receive advancement
of Expenses under this Agreement (i) is a contract right based upon good and
valuable consideration, pursuant to which Indemnitee may sue, (ii) is and is
intended to be retroactive and shall be available as to events occurring prior
to the date of this Agreement and (iii) shall continue after any rescission or
restrictive modification of this Agreement as to events occurring prior thereto.

 

21.  Severability.   If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby;  to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provisions held invalid, illegal or unenforceable; and
those provision or provisions held to be invalid, illegal or unenforceable for
any reason whatsoever

 

9

--------------------------------------------------------------------------------


 

shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto.

 

22.  Successors; Binding Agreement.   The Company shall require and cause any
successor (whether direct or indirect) by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by written agreement in form and substance reasonably satisfactory to
Indemnitee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 21 or that otherwise becomes bound by the terms and provisions
of this Agreement by operation of law.  This Agreement shall be binding upon the
Company and its successors and assigns (including, without limitation, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company) and will
inure to the benefit of Indemnitee (and Indemnitee’s spouse, if Indemnitee
resides in Texas or another community property state), heirs, executors and
administrators.

 

23.  Counterparts, Modification, Headings, Gender.

 

(a)   This Agreement may be executed in counterparts, each of which shall
constitute one and the same instrument, and either party hereto may execute this
Agreement by signing any such counterpart.

 

(b)   No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Indemnitee and an appropriate officer of the Company.  No waiver by any party
at any time of any breach by any other party of, or compliance with, any
condition or provision of this Agreement to be performed by any other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time.

 

(c)   Section headings are not to be considered part of this Agreement, are
solely for convenience of reference, and shall not affect the meaning or
interpretation of this Agreement or any provision set forth herein.

 

(d)   Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

 

24.  Exclusive Jurisdiction; Governing Law.   The Company and Indemnitee agree
that all disputes in any way relating to or arising under this Agreement,
including, without limitation, any action for advancement of Expenses or
indemnification, shall be litigated, if at all, exclusively in the Delaware
Court of Chancery, and if necessary, the corresponding appellate courts.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to the principles of conflicts of laws.  The
Company and Indemnitee (i) expressly submit themselves to the personal
jurisdiction of the Delaware Court of Chancery for

 

10

--------------------------------------------------------------------------------


 

purposes of any action or proceeding arising out of or in connection with this
Agreement, (ii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (iii) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or otherwise
inconvenient forum.

 

25.  Duration of Agreement.   This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director and/or officer of the Company or director, officer,
trustee, general partner, managing member, fiduciary, employee or agent of any
other Entity which Indemnitee served at the request of the Company; or (b) one
year after the final, nonappealable termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 9 of this Agreement relating thereto.

 

26.  Contribution.   If it is established, under Section 7 or otherwise, that
Indemnitee has the right to be indemnified under this Agreement in respect of
any claim, but that right is unenforceable by reason of applicable law or public
policy, then, to the fullest extent applicable law permits, the Company, in lieu
of indemnifying or causing the indemnification of Indemnitee under this
Agreement, will contribute to the amount Indemnitee has incurred, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for Expenses reasonably incurred, in connection with that
Proceeding, in such proportion as is deemed fair and reasonable in light of all
the circumstances of that Proceeding in order to reflect:

 

(a)   the relative benefits Indemnitee and the Company have received as a result
of the event(s) or transactions(s) giving rise to that Proceeding; or

 

(b)   the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).

 

[remainder of page intentionally left blank; signatures on following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
